DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/07/2019 and 01/15/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, and 9 are objected to because of the following informalities:
Claim 1 line 2 reads: “along the side of a carriageway”. This should be corrected to read - - along a side of a carriageway - - for clarification purposes.
Claim 1 line 11 reads: “about the lateral surface of the pole”. This should be corrected to read - - about a lateral surface of the pole - - for clarification purposes.
Claim 3 line 6 reads: “at a predefined distance from the”. This should be corrected to read - - at the predefined distance from the - - for clarification purposes.
Claim 9 line 3 reads: “portions of lateral surface”. This should be corrected to read - - portions of the lateral surface - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 0238013 A (Wirt) in view of ES 2567058 T3 (Sharp).
Regarding claim 1, Wirt discloses a road safety barrier (see Fig. 1-2) with a plurality of cables (see Fig. 1), arranged along the side of a carriageway (the fence barrier shown in Fig. 1 is capable of being placed alongside a carriageway), for re-directing a vehicle in a case of impact 
a plurality of poles which are fixed to the ground (see specification lines 46-49), which are distanced from one another (see Fig. 1) and which are arranged one following another along the side of a carriageway (see Fig. 1); 
a plurality of cables (see Fig. 1) which are supported by the poles of the plurality of poles, so that each cable of the plurality of cables is parallel to and at a predefined distance from the remaining cables (see Fig. 1) of the plurality of cables in order to re-direct a vehicle in a case of impact (in the case of an impact of a vehicle on the fence barrier, the barrier would assist in redirecting the vehicle); 
wherein: 
each cable of the plurality of cables is fixed to each pole of the plurality of poles (see Fig. 1), and is wound at least once about the lateral surface of the pole (see specification lines 37-45), but does not expressly disclose as claimed wherein the cables are metal cables.
However, Sharp teaches the use of metal cables (see attached translation of Sharp, page 2 lines 16-18 of Description section) on road safety barriers in order to provide a strong and sufficient safety barrier, as a plurality of metal cables in the correct configuration can provide a large capacity for restricting vehicular movement, especially in cases involving large and heavy vehicles (see attached translation of Sharp, page 2 lines 16-18 of Description section, and page 3 lines 28-30). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the road safety barrier of Wirt, with Sharp, such that it comprises metal cables in order to provide a strong and sufficient safety barrier, as a plurality of metal cables in the correct configuration can provide a large capacity for restricting vehicular movement, especially in cases involving large and heavy vehicles (see attached translation of Sharp, page 2 lines 16-18 of Description section, and page 3 lines 28-30). 
Regarding claim 2, Wirt discloses wherein the cables (see cables in Fig. 1) of the plurality of cables are arranged so as to contact the vehicle in a case of impact (the cables of the fence barrier are arranged as a standard fence and therefore are capable of contacting the vehicle in a case of impact).
Sharp teaches the cables being metal (see attached translation of Sharp, page 2 lines 16-18 of Description section).
Regarding claim 6, Wirt discloses wherein each pole of the plurality of poles has a circular section (see Figs. 1-2).
Sharp teaches the cables being metal (see attached translation of Sharp, page 2 lines 16-18 of Description section).
Regarding claim 7, Wirt discloses a cable (see Fig. 1) with a diameter, and a post (see figs. 1-2) having a circular section with a diameter.
Sharp teaches the cables being metal (see attached translation of Sharp, page 2 lines 16-18 of Description section).
The combination of Wirt and Sharp fails to teach wherein a ratio between a diameter of each cable of the plurality of cables and a diameter of a circumference defined by the circular section is less than or equal to 0.2.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a ratio between a diameter of each cable and a diameter of a circumference defined by the circular section of each post) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wirt and Sharp, such that it comprises a ratio between a diameter of each cable and a diameter of a circumference defined by the circular section of the post is less than or equal to 0.2 in order to provide a road safety barrier with posts being large enough to be easily seen by passing motorists as well as being capable of withstanding the forces provided by the respective cables. Further, correct proportions in regard to the posts and cables can provide an aesthetically pleasing road barrier for the passing motorists.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 0238013 A (Wirt), in view of ES 2567058 T3 (Sharp), and further in view of US 4708323 A (Noakes).
Regarding claim 3, Wirt Discloses the fence barrier of claim 1 (see rejection of claim 1 above) including posts and cables (see Fig. 1).
Sharp teaches the cables being metal (see attached translation of Sharp, page 2 lines 16-18 of Description section).
The combination of Wirt and Sharp fails to teach as claimed a plurality of slab-shaped elements, each of which is supported by at least two metal cables of the plurality of metal cables; the slab-shaped elements of the plurality of slab-shaped elements being connected to the metal cables of the plurality of metal cables in such a way as to maintain each metal cable of the plurality of metal cables parallel to and at a predefined distance from the remaining metal cables of the plurality of metal cables.
However, Noake teaches a plurality of slab-shaped elements (ref. 20), each of which is supported by at least two cables (ref. 13, see Fig. 7) of the plurality of cables (see Fig. 1); the slab-shaped elements of the plurality of slab-shaped elements being connected to the cables of the plurality of cables (see Noake Abstract) in such a way as to maintain each cable of the plurality of cables parallel to and at a predefined distance from the remaining cables of the plurality of cables (see Fig. 1) in order to prevent unwanted and unequal spacing of the cables due to animals interacting with the cables (See Column 1 lines 54-59). Further, the slab-shaped elements will prevent unequal spacing of the cables due to humans or other objects in a similar manner to the way it prevents animals from causing unequal spacing.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wirt and Sharp, with Noake, such that it comprises a plurality of slab shaped elements, each of which is supported by at least two metal cables of the plurality of metal cables; the slab-shaped elements of the plurality of slab-shaped elements being connected to the metal cables of the plurality of metal cables in such a way as to maintain each metal cable of the plurality of metal cables parallel to and at a predefined distance from the remaining metal cables of the plurality of metal cables in order to prevent unwanted and unequal spacing of the cables due to animals interacting with the cables (See Column 1 lines 54-59). Further, the slab-shaped elements will prevent unequal spacing of the cables due to humans or other objects in a similar manner to the way it prevents animals from causing unequal spacing.
Regarding claim 4, Wirt discloses the fence barrier of claim 1 (see rejection of claim 1 above).
Sharp teaches the cables being metal (see attached translation of Sharp, page 2 lines 16-18 of Description section).
Noake teaches that each slab-shaped element (ref. 20) of the plurality of slab-shaped elements (ref. 20, see Fig. 1) comprises at least two housings (ref. 26 and ref. 27), each of which is conformed so as to be crossable by a cable (ref. 13) of the plurality of2PCT/IB2018/053226 115-163uscables (see Fig. 1), so that each slab-shaped element of the plurality of slab-shaped elements is slidably borne by the at least two cables of the plurality of cables which cross the at least two housings (see in Fig. 5 that the cables cross within the housings and the slab-shaped elements are retained thereon, further the slab-shaped elements are able to slide along the cables since the slab-shaped elements are not permanently fixed in one location on the cables).
Regarding claim 5, Wirt discloses the fence barrier of claim 1 (see rejection of claim 1 above).
Sharp teaches the cables being metal (see attached translation of Sharp, page 2 lines 16-18 of Description section).
Noake teaches wherein the slab-shaped elements (ref. 20) of the plurality of slab-shaped elements (see Fig. 1) are interposed between the cables of the plurality of cables and the carriageway (see in Fig. 7 that the slab-shaped elements extend on both sides of the cables and therefore the slab-shaped elements are interposed between the cables and the nearest carriageway no matter which side of the fence the carriageway is on).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 0238013 A (Wirt), in view of ES 2567058 T3 (Sharp), and further in view of US 0289803 A (Bethea).
Regarding claim 8, Wirt discloses the fence barrier of claim 1 (see rejection of claim 1 above).
Sharp teaches the cables being metal (see attached translation of Sharp, page 2 lines 16-18 of Description section).
The combination of Wirt and Sharp fails to teach as claimed wherein each pole of the plurality of poles has a polygonal section.
However, Bethea teaches wherein each pole (ref. A) of the plurality of poles has a polygonal section (see in Fig. 1 and Fig. 2 that the post has a rectangular cross section along part of its length, wherein rectangular is considered polygonal) in order to provide a rectangular post that has a groove for accepting cables (see lines 34-35). Further, the aesthetic appeal of rectangular posts may complement the surrounding structures and be preferred over circular posts.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wirt and Sharp, with Bethea, such that it comprises each pole of the plurality of poles having a polygonal section in order to provide a rectangular post that has a groove for accepting cables (see lines 34-35). Further, the aesthetic appeal of rectangular posts may complement the surrounding structures and be preferred over circular posts.
Regarding claim 9, the combination of Wirt, Sharp, and Bethea teaches the fence barrier of Wirt, with the post shape of Bethea, therefore the combination teaches wherein each pole (the fence of Wirt with a rectangular post shape between each groove of Wirt (ref. e) as taught by Bethea) of the plurality of poles is conformed so as to be without live edges (the live edges are considered to be corners on the rectangular sections taught by Bethea) at least at relative portions of lateral surface about which the metal cables of the plurality of metal cables are wound (the combination teaches that the cables of Wirt are still wound about the circular grooves (ref. e) and away from the corners of the rectangular sections taught by Bethea).
Regarding claim 10, Wirt discloses a cable with a diameter (see Fig. 1).
Sharp teaches the cables being metal (see attached translation of Sharp, page 2 lines 16-18 of Description section).
The combination of Wirt, Sharp, and Bethea teaches the fence of Wirt with a rectangular post shape between each groove (ref. e), but does not expressly teach as claimed wherein a ratio between a diameter of each metal cable of the plurality of metal cables and a diameter of a circumference inscribed in the polygonal section of each pole of the plurality of poles is less than or equal to 0.2.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a ratio between a diameter of each cable and a diameter of a circumference inscribed in the polygonal section of each pole) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wirt, Sharp, and Bethea, such that it comprises a ratio between a diameter of each metal cable of the plurality of metal cables and a diameter of a circumference inscribed in the polygonal section of each pole of the plurality of poles is less than or equal to 0.2, in order to provide a road safety barrier with posts being large enough to be easily seen by passing motorists as well as being capable of withstanding the forces provided by the respective cables. Further, correct proportions in regard to the posts and cables can provide an aesthetically pleasing road barrier for the passing motorists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678